DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/9/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/2/2020 and 8/31/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerns et al. (US 2018/0303513, hereinafter Kerns).
Regarding claims 1 and 4, Kerns discloses a biostimulator transport system as seen 4A. The system includes an outer catheter 406, the catheter having an inner lumen through which a torque shaft 431 extends, the torque shaft having a distal shaft end located distal to the distal catheter end (see figure 4C and par. 0169 and 0172). A bearing housing as outlined in annotated figure 4B below is mounted on the distal catheter end, the bearing housing having an outer bearing retainer as indicated below:


    PNG
    media_image1.png
    365
    586
    media_image1.png
    Greyscale

A docking cap 418 is mounted on the distal shaft end, wherein the docking cap includes an inner bearing retainer having an inner annulus mounted on a neck of the docking cap, as indicated in the annotated figure below:

    PNG
    media_image2.png
    365
    586
    media_image2.png
    Greyscale

A bearing (considered collectively to be the ball bearings 409 as shown in figures 4B and 4G) is radially between the bearing housing and the docking cap, wherein the bearing includes an outer wall located proximal to the outer bearing retainer and an inner wall located distal to the inner bearing retainer, as indicated below:

    PNG
    media_image3.png
    365
    586
    media_image3.png
    Greyscale

Regarding claim 2, the torque shaft 431 is attached to the docking cap (par. 0172).
Regarding claim 3, as seen in figure 4B, the inner bearing retainer has a distal retainer face apposed to a proximal bearing face of the bearing. 
Regarding claim 8, the ball bearings are not attached to the docking cap, otherwise the docking cap could not rotate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kerns.
Regarding claim 5, Kerns discloses the applicant’s basic invention, as described above. Kerns is silent as to the inner annulus and docking cap being welded together, but disclose the docking cap is made of stainless steel or titanium, both of which are capable of being welded (par. 0069). Furthermore, it has been held that the use of single piece construction or construction with several parts rigidly secured together is equivalent and obvious (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure 
Regarding claim 9, Kerns discloses the applicant’s basic invention, including the use of ball bearings as the recited bearing. However, Kearns is silent as to the embodiment of figures 4A-4G including an inner and outer race surrounding the ball bearings. Kearns does discloses a separate embodiment were it is disclosed that ball bearings can have an inner and outer race surrounding the ball bearings (par. 0267). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include the inner and outer race surrounding the ball bearings as separately disclosed in Kerns as, using KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment.” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Allowable Subject Matter
Claims 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 









/Eric D. Bertram/Primary Examiner, Art Unit 3792